NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEON CODY; DARLENE CODY,                        No. 20-16233

                Plaintiffs-Appellants,          D.C. No. 2:19-cv-02383-JAM-KJN

 v.
                                                MEMORANDUM*
SUPERIOR COURT OF CALIFORNIA
TRINITY COUNTY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Leon Cody and Darlene Cody appeal pro se from the district court’s

judgment dismissing their 42 U.S.C. § 1983 action arising out of state court

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

dismissal under Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6). Serra v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lappin, 600 F.3d 1191, 1995 (9th Cir. 2010). We affirm.

      The district court properly dismissed the Codys’ action as barred by the

Eleventh Amendment. See Simmons v. Sacramento County Superior Ct., 318 F.3d

1156, 1161 (9th Cir. 2003) (state courts are “arms of the state” entitled to Eleventh

Amendment immunity); see also Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690

n.55 (1978) (official capacity suits are “another way of pleading an action against

an entity of which an officer is an agent”).

      The district court did not abuse its discretion in denying further leave to

amend because amendment would have been futile. See Gordon v. City of

Oakland, 627 F.3d 1092, 1094-95 (9th Cir. 2010) (setting forth standard of review

and explaining that dismissal without leave to amend is proper when amendment

would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       20-16233